FILED
                            NOT FOR PUBLICATION
                                                                            SEP 02 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SABIL M. MUJAHID,                                No. 13-36014

              Plaintiff - Appellant,             D.C. No. 3:13-cv-00186-TMB

  v.
                                                 MEMORANDUM*
DEBBIE MILLER,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                      Argued and Submitted August 11, 2015
                               Anchorage, Alaska

Before: SCHROEDER, RAWLINSON, and MURGUIA, Circuit Judges.

       Sabil M. Mujahid (Mujahid), appeals the district court’s dismissal of his

petition for issuance of a writ of habeas corpus pursuant to 28 U.S.C. § 2241. In

the petition, Mujahid challenged a disciplinary proceeding finding him guilty of

disobeying a direct order to cease talking with another inmate.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       Mujahid is challenging conditions of his confinement that occurred some

time in the fairly distant past, in a facility where he is no longer housed. In

addition, Mujahid concedes that he lost no good-time credits because of his

disciplinary segregation. Accordingly, because Mujahid does not challenge the

duration of his confinement or an ongoing increased restriction on the conditions

of his confinement, habeas relief is not available to address Mujahid’s challenge.

See Nettles v. Grounds, 788 F.3d 992, 999-1000 (9th Cir. 2015) (“[H]abeas

jurisdiction is available only for claims that, if successful, would have some

shortening effect on the length of a person’s custody . . . .”); id. at 1004 (same for

claims involving “greater restrictions of . . . liberty”); see also Skinner v. Switzer,

562 U.S. 521, 535 n.13 (2011) (“[W]hen a prisoner’s claim would not necessarily

spell speedier release, that claim does not lie at the core of habeas corpus, and may

be brought, if at all, under § 1983 . . . .”) (citations omitted).

       AFFIRMED.




                                             2